PER CURIAM.
Because, as the appellee concedes, the trial court lacked the authority to deviate from the three year minimum mandatory sentence required by section 893.13(1)(e)1, Florida Statutes (1989); State v. Rodriguez, 585 So.2d 504 (Fla. 3d DCA 1991); State v. Padron, 580 So.2d 903 (Fla. 3d DCA 1991); State v. Baez-Acuna, 559 So.2d 1298 (Fla. 3d DCA 1990), the sentence is vacated and the cause remanded for further proceedings. The defendant shall be granted the opportunity to withdraw the guilty plea which was based upon the offer of a reduced sentence. Padron, 580 So.2d 903; Baez-Acuna, 559 So.2d at 1298.